Citation Nr: 0919712	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-11 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1961 to 
December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDINGS OF FACT

1. Service connection for PTSD was denied by rating decision 
of August 1993.  The Veteran was notified in August 1993 of 
his appellate rights and did not perfect an appeal.

2. The evidence that has been received since the August 1993 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1. The August 1993 rating decision which denied service 
connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104(a) (2008).

2. Evidence submitted since the August 1993 rating decision 
denying service connection for PTSD is not new and material. 
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to apply the relevant law, including 
statutes published in Title 38, United States Code ("38 
U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

In letters dated in January 2007 and June 2008, the RO 
provided notice to the Veteran regarding the information and 
evidence necessary to substantiate his claims for service 
connection for PTSD.  The RO also specified the information 
and evidence to be submitted by him, the information and 
evidence to be obtained by VA, and the need for him to advise 
VA of or submit any further evidence that pertained to his 
claim. See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service connection 
for PTSD, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established requirements with respect to the content of the 
duty to assist notice under the VCAA which must be provided 
to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought. The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  This notice was provided 
to the Veteran in the January 2007 letter. 

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
also informed in the June 2008 letter that an effective date 
would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although the Veteran is 
diagnosed as having PTSD, the present claim is denied on 
the basis that his claimed in-service stressors are not 
credible and there is insufficient evidence to corroborate 
any of the claimed stressors, as is explained below.  

Because the application to reopen the claim is presently 
denied, VA's duty to assist has not attached and there is 
no basis upon which to direct a medical examination. 38 
U.S.C.A §  5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 
2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding that 
unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet.App. 456 (2007) (Holding that adequacy 
of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.)   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

New and Material Evidence

The record reflects that an August 1993 rating decision 
denied the Veteran's claim of entitlement to service 
connection for PTSD.  The RO sent notice of the decision to 
the Veteran at his last address of record.  A notice of 
disagreement was received to initiate an appeal from that 
determination in September 1993, however, that appeal was not 
perfected.  Therefore, the August 1993 rating decision became 
final. 38 U.S.C.A. § 7105(c).  

In December 2006, the Veteran filed a petition to reopen a 
claim for service connection for PTSD.  The Veteran failed to 
submit new and material evidence in support of his claim and 
therefore, the petition to reopen is denied.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended and apply to claims to reopen 
filed on or after August 29, 2001. See 66 Fed. Reg. 45620 
(2001).  That amendment applies in this case as the 
appellant's claim to reopen was filed in December 2006.  
Under the amended guidelines, "new" evidence remains that 
which was not previously of record.  However, to be material 
under the new guidelines, the evidence must raise a 
reasonable possibility of substantiating the claim, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2008).  The credibility of 
the evidence is generally presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

A review of the statement of the case shows that the RO 
reopened the claim for service connection for PTSD.  However, 
the Board is not bound by the RO's actions.  The Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened. See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps, involving:  (1) determining whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, 
determining whether the reopened claim was well grounded; and 
(3) evaluating the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  Accordingly, the Board must initially 
determine whether there is new and material evidence to 
reopen the claim for service connection for PTSD.

Service connection for PTSD was denied by a rating decision 
in August 1993.  The record shows that the Veteran 
established a diagnosis of PTSD; however, the RO rejected the 
Veteran's factual account that he had served in Vietnam as 
the location of his claimed stressors, as his service 
personnel records did not reflect such service.  

The evidence of record at the time of the August 1993 rating 
decision consisted of service treatment records, a VA 
examination, statements by the Veteran regarding his 
stressors, and private medical records.  While the RO noted 
that the Veteran had been diagnosed with PTSD, the Veteran's 
claim was denied on the basis that the Veteran's stressors 
were not confirmed, because he did not serve in Vietnam.

In his original application for service connection, the 
Veteran claimed that he had served in Vietnam, and that he 
had been a prisoner of war (POW). However, his service 
personnel records were received in January 1993, and did not 
show that the Veteran served in Vietnam. Instead, they showed 
that the Veteran served in South Carolina, North Carolina, 
California, and Guam. 

In a January 1993 statement in support of claim, the Veteran 
alleged that he had been sent to Vietnam in early 1962, and 
was "assigned to the American Embassy for the purpose of 
gathering military intelligence and to do assinations (sic), 
whenever ordered to do so." He stated that he was ordered to 
"eliminate" a young Vietnamese girl, who was working as a 
double agent. He said he was present in Vietnam when there 
was rioting, and bombings of cafes frequented by Americans. 
He also alleged that during one mission, South Vietnamese 
allies dropped their weapons and retreated, and that he was 
involved in the killing of another American soldier to "put 
him out of his suffering," while on another occasion he took 
this action upon himself. He also alleged that after being 
stationed in Vietnam performing assassinations for two years, 
he was sent to the Cambodia-Vietnam border where he was 
assigned to assist a POW escape, but he was instead taken 
prisoner. 

As noted, several physicians provided statements in support 
of the claim of service connection for PTSD, all on the basis 
that the Veteran served in Vietnam and/or that he was a POW 
as he alleged. 

The evidence submitted in support of reopening the claim 
includes more recent private medical records that show 
multiple diagnoses of PTSD. 

"New" evidence has not been submitted to reopen the claim. 
The Veteran merely alleges that during his service, he had a 
"Top Secret Clearance," and through his treating physician 
Russell M. Holstein, that his service records were destroyed 
in a fire at the National Personnel Records Center - 
presumably to explain the absence of any government records 
supporting his asserted in-service activities. See also 
statements from his physicians in October 2006, November 
2006, and February 2007 assert that the Veteran has PTSD as a 
result of his service in Vietnam.  

Firstly, there is no evidence that the Veteran's service 
personnel or medical treatment records have been destroyed. 
Indeed, these records were received in February 1993. 

As noted, the credibility of statements proffered to reopen a 
previously denied claim is generally presumed. However, the 
law also provides that in the context of analyzing a petition 
to reopen a previously denied claim, reiteration of a 
previously rejected factual account is not "new" evidence.  
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  Moreover, 
it has been held that a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Moreau v. Brown, 9 Vet. App. 389 (1996); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).

Because the Veteran's accounts to his physicians are all 
based on Vietnam service which was specifically rejected by 
the RO in its August 1993 rating decision, the account is not 
new. Thus, because the physicians' opinions diagnosing PTSD 
based upon such service are not based upon knowledge of the 
facts of record, they are not competently rendered.  See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal at 461 
(the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant).
 
Moreover, to the extent that the Veteran expands upon his 
account of asserted Vietnam service, his account is 
inherently incredible. Samuels v. West, 11 Vet. App. 433, 436 
(1998) (Where the Veteran sought service connection for post-
traumatic stress disorder, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record clearly 
showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service 
claimed stressors).  The service personnel records were 
generated by officials charged with the duty to accurately 
record the Veteran's military service assignments and 
responsibilities, and are akin to official records which are 
accorded increased probative value in the law. Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision). 

Finally, the Veteran claimed in his March 2008 VA-9 form that 
VA has a duty to advise him of the existence of negative 
evidence and how to counter such evidence. However, the law 
provides that VA must notify the Veteran of what evidence 
would substantiate a petition to reopen his claim, not engage 
in a pre-adjudication of the claim. Locklear v. Nicholson, 20 
Vet. App. 410 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information, nor necessitate a 
pre-adjudication of the claim).

The Board finds that new and material evidence has not been 
received and the petition to reopen a claim for entitlement 
to service connection for PTSD is denied. 


ORDER

New and material evidence has not been submitted, and the 
petition to reopen the Veteran's claim for entitlement to 
service connection for PTSD is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


